Title: To James Madison from John E. Caldwell, 2 June 1802
From: Caldwell, John E.
To: Madison, James


Sir,City of Santo Domingo 2d. June 1802.
A few days after I had received from Mr. Lear a commission of the President of the US. dated the 26th. January 1802—appointing me Commercial Agent of the US. for the city of Sto. Domingo &c., General Kerversau, who commands the Spanish part of this Island, returned from an expedition against the blacks; he having been absent from here for several weeks past. I lost no time in waiting on him, in order to be informed whether the permission he had given me (when he first landed here with the European troops) to exercise, until further orders, the functions of my office at Sto. Domingo, would be withdrawn, or continued. He invited me to exhibit to him the commission I had lately received; which I did. Two days after I received from him a letter dated the 9th. Prairial, of which the inclos⟨ed⟩ (marked No. 1.) is a copy. The substance & style of that letter appearing to me extraordinary & inconsistent with the dispositions that General had before manifes⟨ted⟩ I immediately waited on him for an explanation. I then told him that I had thitherto considered his first permission, & his tacit approbation since then a sufficient reason for me to continue the function⟨s⟩ of the office I held; that I had always been ready to cease exercising them, whenever I should apprehend that exercise to be obnoxious to the Government of that country. He answered me that he had received orders from the General in chief of the Island respecting all foreign agents, which orders he would shortly communicate to me: that he considered my mission to be to Toussaint, & that the manner in which my Commission was worded (not having mentioned the name of the Government of the country to which I was sent) was a deep Jesuitical finesse of the Secretary of State. To that & some other similar observations I was convinced a reply by me would be useless & improper. I therefore confined myself to saying to him that I should ask him for a passport to leave the country, & I retired. I shortly after wrote to him for that passport; the next day he sent me two; one for the Cape, & the other for the United States; both accompanying a letter of the 11th. Prairial (1st. June) of which the inclosed marked No. 2. is a true copy. I sent him back the passport for the Cape, and kept the other, of which I send you also the inclosed copy.
You will please to Observe that a vessel, just then arrived from the cape, had brought a confirmation of the account of Mr. Lear’s departure, with a relation of many unpleasant circumstances that took place there previous to it.
I have taken passage on board an american vessel bound to St. Thomas, which sails tomorrow. From thence I shall shortly return to the United States. I have the honor to be with due respect, Sir, Your most obedient & humble servant
John E. Caldwell
P. S. On returning to Genl. Kerversau the passport for the cape—I wrote to him, that I would have it well understood that my accepting of the passport for the United States should not imply the inference drawn in his last letter to me, nor bear any consequence unfavorable to my appointment for this place, in any respect whatever.
John E. Caldwell
 

   
   RC and enclosures (DNA: RG 59, CD, Cap Haitien, vol. 4). RC docketed by Brent as received 20 June. Duplicate (ibid.) docketed by Brent as received 12 July. For enclosures, see nn. 3–5.



   
   For the delivery of Caldwell’s commission, see JM to Lear, 26 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:490, 491 n. 4).



   
   Gerard de Kerversau et Leborgne had been a French representative in Saint-Domingue and the French West Indies since 1796. Returning to France in 1801, he wrote an influential report urging the government to crush Toussaint L’Ouverture and the other black commanders rather than cooperate with them. As a part of the Leclerc expedition, Kerversau was assigned command of the Spanish part of the island (Paul Roussier, ed., Lettres du Général Leclerc [Paris, 1937], pp. 24–25, 78–79).



   
   Kerversau’s letter to Caldwell, 9 Prairial an X (29 May 1802) (2 pp.; in French) informed Caldwell that as the name of the French republic was not indicated on his commission, he considered the U.S. agent’s mission to be absolutely foreign to France, and he gave Caldwell forty-eight hours to leave the cape.



   
   Kerversau’s letter of 11 Prairial an X (31 May 1802) (2 pp.; in French) described Leclerc’s orders for the assembly at Cap Français of those foreigners who had been commissioned to Toussaint as governor of the island for the French republic and the departure from the island within forty-eight hours of all those foreigners who had been commissioned to Toussaint himself. Kerversau demanded that Caldwell choose between these two categories.



   
   Caldwell enclosed a copy of a passport dated 11 Prairial an X (31 May 1802) (1 p.; in French), which allowed him to return to the U.S. on a ship of his choice and stated that he would depart within forty-eight hours.


